UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund Destra High Dividend Strategy Fund Annual Report September 30, 2011 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Shareholder Expense Examples 18 Portfolio of Investments Destra Global L-Series Fund 19 Destra International L-Series Fund 25 Destra US All Cap L-Series Fund 29 Destra High Dividend Strategy Fund 33 Statements of Assets and Liabilities 34 Statements of Operations 35 Statements of Changes in Net Assets 36 Financial Highlights 37 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 45 Board Considerations Regarding the Approval of the Investment Management Agreement and Investment Sub-Advisory Agreements 46 Supplemental Information 48 Board of Trustees and Officers 49 General Information 51 2 Dear Shareholder, We would like to take this opportunity to thank you for investing with Destra and welcome you as a shareholder into our Funds. At Destra we’ve engaged passionate, committed people with decades of knowledge in their areas of expertise to form our foundation. We believe that providing trusted financial services requires experienced talent. We are dedicated to the core value of building durable portfolios for investors like you. Our goal is to offer products from investment managers that have demonstrated a proven track record with unique and innovative investment strategies and who will maintain their investment discipline through all economic and market scenarios. Our focus is on bringing you experienced, institutional investment managers that seek to provide downside protection when markets fall and capture the upside when markets rise. At Destra we call this Responsible Alpha. This past year certainly has been witness to many different market scenarios. The Fourth Quarter of 2010 and the First Quarter of 2011 saw the market in rally mode as investors, despite developments in the Middle East and a devastating earthquake in Japan, focused on strong earnings and an increasingly positive economic backdrop. A steady start to the year quickly turned more turbulent as eight months of S&P gains came to an end in May as the markets sold off but, managed to recover almost all their loses by the end of June. During the 3rd quarter headlines became more negative and focused on weaker economic numbers and trouble within the European economies. The United States had its troubles as well, the S&P downgrade of US debt and wavering consumer sentiment. All of these events made for a very challenging market environment and the S&P 500 down -8.68% by the end of the quarter. It takes great faith for investors to continue to invest in this environment. Mutual fund purchases this year show that many investors have abandoned their long term asset allocation strategies. However investors who maintain their commitment to a well thought out investment plan should be rewarded in the long run. In fact, one of the things we look for in a manager is the discipline to continue implementing their investment strategy under various market scenarios. This same discipline should apply to investment managers and investors alike. We hope that this annual report answers your questions about your Destra Fund, its investments managers, and their discipline during this past year. We look forward to providing you fund and market updates during the upcoming year and thank you for your continued support of Destra. Sincerely, Peter Amendolair, Chief Investment Officer Destra Capital Advisors LLC 3 L-Series Fund Snapshot For over thirty years, academic literature has supported the theory that less liquid assets offer higher returns than more liquid assets. However, the liquidity premium is most commonly associated with asset classes with absolute illiquidity, such as private equity, real estate, and venture capital. Zebra Capital, founded by Roger Ibbotson, is the first to identify the liquidity premium among the public equity markets, and more importantly, establish a liquid investment strategy that seeks to capture this premium. The Destra Liquidity Series Funds, utilizing Zebras ground breaking research, seek to invest in fundamentally strong, publicly traded equities with relatively lower trading volumes than equities with comparable fundamentals. The portfolios seek to be well diversified, highly liquid, and offer a unique liquidity style exposure that is complementary to the other investment styles with which investors are traditionally familiar (value, small cap, momentum, etc.). Global L-Series Shareholder Letter Annual Report, September 30, 2011 How did the Fund perform since its inception on December 30, 2010? Since inception on December 30, 2010 through September 30, 2011 the Destra Global L-Series Fund Class A shares returned -10.80% at NAV. Although we are disappointed with the Funds negative return, on a relative basis we are encouraged to report that the Fund outperformed its benchmark, the Russell Developed Index, which declined -12.40%. During the same time period, the Destra Global L-Series Fund Class I share returned - 10.53%. This conforms to our expectation that the Fund will tend to outperform during periods when markets are declining. Our research has shown us that equities managed with the liquidity strategy tend to see lower negative returns compared to the broader market in these periods, which is a function of our slightly lower beta profile and is a hallmark of our strategy. What was the market environment like during this period? Global equity markets began 2011 on firm footing, continuing a multi-month upward trend that began in September of 2010. The good cheer continued through April of this year when fears of slowing global growth and European sovereign debt default began to seep into investors’ consciousness. During the May – September period of this year markets started to slide, and the declines picked up speed towards the end of that time frame. Cross-correlations among stocks spiked to historic highs during August and September, signaling investor fear and a disregard for individual company fundamentals. How did the Fund adjust to the market during this period? The Fund utilizes a systematic approach to managing portfolios, typically holding stocks for six months and then rebalancing. Since the Fund was launched on December 31, 2010, we rebalanced the portfolio at the end of June, 2011. Our stock selection process can best be described as identifying securities that have good underlying fundamentals (i.e., earnings) and yet are not widely followed by most investors, as evidenced by lower trading volumes. By buying these less-followed, “under the radar”, but fundamentally strong companies, the Funds seek to take advantage of a liquidity premium and capture excess returns. As discussed above, most of the Fund’s outperformance over its benchmark came during the latter five months as markets declined steeply. Although a small amount of excess return above the benchmark was generated during the first four months when world indexes were generally positive. What global regions contributed to the Fund’s performance? Year-to-date the Fund’s relative best performance has come from Japan, although that region was negative. That was followed by relatively good performance in the UK and weaker performance in US and Europe. Which holdings contributed to the Funds performance? The best returns in the Global L-Series Fund were primarily from Utilities and Energy companies. There were a couple of Spanish names, CIA Espanola De Petroleos (Energy, not held as of 9/30/2011) and Endesa (Utility, not held as of 9/30/2011), that have performed particularly well this year, despite investor worries about Spain. In addition, Dominion Resources (0.82%), Marathon Oil (not held as of 9/30/2011), and Canadian National Railway (not held as of 9/30/2011) made substantial contributions. Which stocks detracted from the Fund’s performance? Perhaps not surprisingly, two of the worst performers in the Fund were European banks, Commerzbank (0.54% of the Fund) and Raiffeisen Bank (0.32%). Other negative contributors were Corning (0.76%), Hess Corp. (0.69%), and Christian Dior (0.73%). 4 What is your outlook for the Fund and the markets? Because our strategy is systematic in nature, Zebra Capital does not incorporate a macro-economic view or market forecast into the portfolio construction process. It is certainly true that at present global economic forecasts are at best tepid, and in many cases, outright grim. However, for long-term investors it makes sense to maintain some equity exposure even when world markets appear uncertain. There is plenty of evidence that over the long run equities have outperformed other asset classes. Have there been any changes to the Funds investment strategy over the period? There have been no changes to the Fund’s investment strategy. Destra Global L-Series Fund Share Class 3 Months Year to Date Life of Fund A at NAV -16.01 -10.68 -10.80 A With Load -20.83 -15.80 -15.95 I at NAV -15.86 -10.41 -10.53 MSCI World Index -17.90 -15.12 -14.87 Russell Developed Index -17.19 -12.43 -12.21 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends. The Russell Developed Index is a commonly recognized market capitalization weighted index of widely held equity securities from developed economies, designed to measure broad global equity performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. Russell Destra Global Developed Key Characteristics L-Series Fund Index AUM $2.3M # of Positions Wtd Avg. Market Cap ($B) Top 10 Positions (% of Portfolio) 9.7% 8.7% Top Ten Holdings: Ticker % of Fund BCE INC BCE 1.2% CDN IMPERIAL BK OF COMMERCE CM 1.1% ROYAL DUTCH SHELL PLC RDSA 1.0% TONEN GEN SEKIYU NPV 1.0% FERROVIAL SA EURO.2 B038516 0.9% LOCKHEED MARTIN CORP LMT 0.9% NTT DOCOMO NPV 0.9% EXELON CORP EXC 0.9% DUKE ENERGY CORP NEW DUK 0.9% CAPITAL ONE FINL CORP COF 0.9% 5 Country Weights Weight United States 48.7% Canada 6.8% Europe 26.3% Asia 15.5% South and Central America 1.4% Other 1.3% Industry Sectors Weight Consumer Discretionary 11.1% Consumer Staples 6.0% Energy 8.7% Financials 25.2% Health Care 6.4% Industrials 14.8% Information Technology 4.8% Materials 4.2% Telecommunication Services 6.3% Utilities 12.0% Other 0.6% Per the prospectus, the Global L-Series Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.80% and 1.52% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through March 31, 2014, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.70% and 1.42% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.70% and 1.42% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 6 International L-Series Shareholder Letter Annual Report, September 30, 2011 How did the Fund perform since its inception on December 30, 2010? Since inception on December 30, 2010 through September 30, 2011 the Destra International L-Series Fund Class A shares returned -11.60% at NAV. Although we are disappointed with the Funds negative return, on a relative basis we are encouraged to report that the Fund outperformed its benchmark, the Russell Developed Ex US Index, which declined -14.10%. During the same time period the Destra International L-Series Fund Class I shares returned, -11.40%. This conforms to our expectation that the Fund will tend to outperform its benchmark during periods when markets are declining. Our research has shown us that equities managed with the liquidity strategy tend to see lower negative returns compared to the broader market in these periods, which is a function of our slightly lower beta profile and is a hallmark of our strategy. The estimated monthly beta on September 30, 2011 was 0.89. What was the market environment like during this period? Global equity markets began 2011 on firm footing, continuing a multi-month upward trend that began in September of 2010. The good cheer continued through April of this year when fears of slowing global growth and European sovereign debt default began to seep into investors’ consciousness. During the May – September period of this year markets started to slide, and the declines picked up speed towards the end of that time frame. Cross-correlations among stocks spiked to historic highs during August and September, signaling investor fear and a disregard for individual company fundamentals. How did the Fund adjust to the market during this period? The Fund utilizes a systematic approach to managing portfolios, typically holding stocks for six months and then rebalancing. Since the Fund was launched on December 31, 2010, we rebalanced the portfolio at the end of June, 2011. Our stock selection process can best be described as identifying securities that have good underlying fundamentals (i.e., earnings) and yet are not widely followed by most investors, as evidenced by lower trading volumes. By buying these less-followed, “under the radar”, but fundamentally strong companies, the Funds seek to take advantage of a liquidity premium and capture excess returns. As discussed above, most of the Fund’s outperformance over its benchmark came during the latter five months as markets declined steeply. Although a small amount of excess return above the benchmark was generated during the first four months when world indexes were generally positive. What global regions contributed to the Fund’s performance? Year-to-date the Fund’s relative best performance has come from Japan, although that region showed negative returns. The worst regional performance came from Europe. Which holdings contributed to the Funds performance? Three of the best performers in the International L-Series Fund were Spanish firms, Caixabank (1.33% of the Fund), CIA Espanola De Petroleos (not held as of 9/30/2011), and Endesa (not held as of 9/30/2011). In addition, returns were significantly aided by Ono Pharmaceutical(0.49%) and KBC Groep (not held as of 9/30/2011), a Belgian banking firm. Which stocks detracted from the Fund’s performance? The securities that made the biggest negative contribution were Christian Dior (1.59% of the Fund), Commerzbank (1.30%), Raiffeisen Bank (0.76%), Portugal Telecom (1.66%), and OMV AG (1.02%, an oil exploration and refinery firm). What is your outlook for the Fund and the markets? Because our strategy is systematic in nature Zebra Capital does not incorporate a macro-economic view or market forecast into the portfolio construction process. It is certainly true that at present global economic forecasts are at best tepid, and in many cases, outright grim. However, for long-term investors it makes sense to maintain some equity exposure even when world markets appear uncertain. There is plenty of evidence that over the long run equities have outperformed other asset classes. Have there been any changes to the Funds investment strategy over the period? There have been no changes to the Fund’s investment strategy. 7 Destra International L-Series Fund Share Class 3 Months Year to Date Life of Fund A at NAV -16.50 -11.36 -11.60 A With Load -21.31 -16.45 -16.71 I at NAV -16.42 -11.16 -11.40 MSCI World Index, Ex US -20.44 -18.79 -18.36 Russell Developed Index, Ex US -19.10 -14.92 -14.40 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends. The Russell Developed Ex US Index is a commonly recognized market capitalization weighted index of widely held equity securities from developed economies, designed to measure broad international equity performance. The MSCI World Ex US Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding United States shares. Destra Russell International Developed Key Characteristics L-Series Fund Ex US Index AUM $2.4M # of Positions Wtd Avg. Market Cap ($B) Top 10 Positions (% of Portfolio) 14.7% 10.4% Top Ten Holdings: Ticker % of Fund FERROVIAL SA EURO.2 B038516 2.1% FORTUM OYJ EUR3.40 1.7% PORTUGAL TCOM SGPS EUR0.03 1.7% CHRISTIAN DIOR EUR2 1.6% CDN IMPERIAL BK OF COMMERCE CM 1.4% BCE INC BCE 1.3% CAIXABANK SA EUR1 B283W97 1.3% COMMERZBANK AG ORD NPV 1.3% EDP-ENERGIAS PORTU EUR1(REG) 1.2% RTL GROUP NPV 1.2% 8 Country Weights Weight Canada 8.0% Europe 60.5% Asia 26.2% South and Central America 2.2% United States 0.0% Other 3.1% Industry Sectors Weight Consumer Discretionary 13.6% Consumer Staples 5.0% Energy 7.4% Financials 24.2% Health Care 3.9% Industrials 17.3% Information Technology 3.3% Materials 6.5% Telecommunication Services 9.6% Utilities 8.6% Other 0.6% Per the prospectus, the International L-Series Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.85% and 1.57% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through March 31, 2014, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.75% and 1.47% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.75% and 1.47% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 9 US All Cap L-Series Shareholder Letter Annual Report, September 30, 2011 How did the Fund perform since its inception on December 30, 2010? Since inception on December 30, 2010 through September 30, 2011 the Destra US All Cap L-Series Fund Class A shares returned -9.07% at NAV. Although we are disappointed with the Funds negative return, on a relative basis we are encouraged to report that the Fund outperformed its benchmark, the Russell 3000 Index, which declined -9.90%. During the same time period, the Destra US All Cap L-Series Fund Class I share returned -8.87% at NAV. This conforms to our expectation that the Fund will tend to outperform during periods when markets are declining. Our research has shown us that equities managed with the liquidity strategy tend to see lower negative returns compared to the broader market in these periods, which is a function of our slightly lower beta profile and is a hallmark of our strategy. The estimated monthly beta on September 30, 2011 was 0.94. What was the market environment like during this period? Global equity markets began 2011 on firm footing, continuing a multi-month upward trend that began in September of 2010. The good cheer continued through April of this year when fears of slowing global growth and European sovereign debt default began to seep into investors’ consciousness. During the May – September period of this year markets started to slide, and the declines picked up speed towards the end of that time frame. Cross-correlations among stocks spiked to historic highs during August and September, signaling investor fear and a disregard for individual company fundamentals. How did the Fund adjust to the market during this period? The Fund utilizes a systematic approach to managing portfolios, typically holding stocks for six months and then rebalancing. Since the Fund was launched on December 31, 2010, we rebalanced the portfolio at the end of June, 2011. Our stock selection process can best be described as identifying securities that have good underlying fundamentals (i.e., earnings) and yet are not widely followed by most investors, as evidenced by lower trading volumes. By buying these less-followed, “under the radar”, but fundamentally strong companies, the Fund seeks to take advantage of a liquidity premium and capture excess returns. As discussed above, most of the Fund’s outperformance over its benchmark came during the latter five months as markets declined steeply. Although a small amount of excess return above the benchmark was generated during the first four months when world indexes were generally positive. Which holdings contributed to the Funds performance? The best performers in the Destra US All Cap L-Series Fund were in what might be considered typical “safe-haven” investments. Reynolds American (Tobacco) (1.18% of the Fund), Duke Energy (1.53%) and Dominion Resources (Utilities, 1.47%), Humana (Health Care, 0.68%), and Marathon Oil (Energy, not held as of 9/30/2011). Which stocks detracted from the Fund’s performance? The worst performers in the Fund were Corning (1.34% of the Fund), Hess(1.21%), Bank of New York(1.05%), AFLAC (0.70%), and Thomson Reuters (1.02%). What is your outlook for the Fund in the coming 12 months? Because our strategy is systematic in nature Zebra Capital does not incorporate a macro-economic view or market forecast into the portfolio construction process. It is certainly true that at present global economic forecasts are at best tepid, and in many cases, outright grim. However, for long-term investors it makes sense to maintain some equity exposure even when world markets appear uncertain. There is plenty of evidence that over the long run equities have outperformed other asset classes. Have there been any changes to the Funds investment strategy over the period? There have been no changes to the Fund’s investment strategy. 10 Destra US All Cap L-Series Fund Share Class 3 Months Year to Date Life of Fund A at NAV -15.49 -9.07 -9.07 A With Load -20.33 -14.32 -14.32 I at NAV -15.41 -8.87 -8.87 Russell 3000 Index -15.28 -9.90 -9.99 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Russell 3000 Index is a registered trademark of the Frank Russell Company. Destra US Russell All Cap Key Characteristics L-Series Fund Index AUM $1.1M # of Positions Wtd Avg. Market Cap ($B) Top 10 Positions (% of Portfolio) 41.9% 16.7% Top Ten Holdings: Ticker % of Fund BCE INC BCE 1.7% LOCKHEED MARTIN CORP LMT 1.6% EXELON CORP EXC 1.6% DUKE ENERGY CORP NEW DUK 1.5% GENERAL DYNAMICS CORP GD 1.5% DOMINION RES INC VA NEW DUK 1.5% WELLPOINT INC WLP 1.4% ROYAL DUTCH SHELL PLC RDSA 1.4% CDN IMPERIAL BK OF COMMERCE CM 1.4% CAPITAL ONE FINL CORP COF 1.4% 11 Industry Sectors Weight Consumer Discretionary 9.4% Consumer Staples 7.6% Energy 8.9% Financials 25.4% Health Care 9.5% Industrials 10.1% Information Technology 6.0% Materials 3.3% Telecommunication Services 4.0% Utilities 14.8% Other 0.9% Per the prospectus, the US All Cap L-Series Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.70% and 1.42% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through December 31, 2013, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% and 1.32% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% and 1.32% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 12 Destra High Dividend Strategy Fund Annual Report, September 30, 2011 How did the Fund perform since its inception on December 30, 2010? Since inception of the Destra High Dividend Strategy Fund (the “Fund”) on August 10, 2011 through September 30, 2011, the Class A and Class I shares provided a total return of 0.93% at NAV, while outperforming its benchmark, the S&P 500 Index, which declined -3.16%, and its Morningstar Fund category, the Morningstar Large Value Fund Category which returned - 4.09%. The Fund seeks to provide high current income and the opportunity for growth by investing in income producing securities, foreign securities, and MLPs. What was the market environment like during this period? The third quarter of 2011 brought continued volatility to the financial markets. The economy and markets faced challenges not seen since 2008-2009, including the debt ceiling debate, a downgrade to US debt rating, and uncertainty in Europe. Sources of income continue to shrink as the Fed drives interest rates lower in hopes of sparking some economic growth. Investor demand for income from alternative sources continued to rise from a variety of areas including; the need to convert growth assets to income as the number of Baby Boomers retire, and pension funds who are seeking to meet their actuarial obligations. The current trend among investors appears to be to respond to uncertainty in the headlines and the markets by seeking more mature and stable companies in which to investand generally these tend to be payers of dividends. Pressures on corporations to return some of their growing cash positions to investors are increasing as well. How did the Fund adjust to the market during this period? Despite the volatility we’ve thought that conditions were well suited to our approach. We believe that investing in high quality stocks that deliver high dividend yield and high growth of yield over time is the most reliable driver of long-term returns. That strategy was definitely well suited for this period. We didn’t make any big changes in our holdings, and as for our approach the Fund and the conditions surrounding it remained little changed during the period. No one was spared the market’s retreat, but we resisted the declines very well. We were extremely pleased with the Fund’s relative performance. Since the inception of the Fund no new positions were bought and none were sold. Which holdings contributed to the Fund’s performance? The main contributors to the Fund have come from diverse sectorswhich is why we push for as much diversity as we can find, consistent with our mandate for high quality and high yield. NiSource (4.8% of the Fund), a high weight in the Fund, was our top contributor. We think the stock is a strong candidate for M&A, but even without an event the company is stronger than it’s been in years, with regulatory action behind it, a good yield that may finally begin to rise and a valuation just a whisker above book value. In our view, this is a classic of the “get paid to wait” scenario. American Water Works (4.1%) showed up near the top of our leader’s board, as the company raised its earnings guidance and all the arrows are pointing the right way for rate increases in its many and varied regulated markets. ONEOK Partners (2.5%) swam upstream against a generally soft MLP sector (though the sector was still much better than the broad market), as its liquids business is now in the sweet spot of the midstream energy world. Bristol-Myers Squibb (1.7%) led our pharmaceutical holdings, which were as a group generally stronger than the broad market. The company has had some ups and downs in the diabetes pipeline, but it is quite possible they may be first over the finish line with a new generation of blood thinner (Eliquis, in a joint venture with Pfizer). Current business is doing well, including positive data points in hepatitis C and rheumatoid arthritis medications, which combined with Eliquis would go a long way toward neutralizing any future patent cliff. Which stocks detracted from the Fund’s performance? The laggards this quarter seemed mainly those most affected by macro factors. Enerplus (3.3% of the Fund) was pushed down by a fall in oil prices that matched the equity market in timing and magnitude (so much for asset class diversification!). Energy Transfer (4.7%) was as poor a performer as ONEOK Partners was good. The company was and still is involved in Energy Transfer Equity’s bid for Southern Union and we believe the price has discounted a potential secondary associated with that deal. To us, it’s a disconnect, but we like MLP secondaries. They demonstrate new assets and new sources of cash flow coming onstream. 13 What is your outlook for the Fund in the coming 12 months? We think the economic and corporate worlds have hit a kind of stasis point, where there won’t be much aggregate growth or change in the complexion of consumer or business activity. There is much work to do to recover an organically healthy and sustainable economy, and we’re not convinced the political climate will get us there. In the meantime, we will focus on companies with recurring revenues that can grow, selected companies with good yields that are natural resource (or essential service) related, companies that can benefit from global demographic changes, and companies that may be the object of merger and acquisition activity. Also, consistent with our investment approach and the Fund’s principal investment strategies, we may begin the use of a covered call writing strategy. The covered call strategy will seek to provide additional current income and potentially hedge against shifts in market conditions through the use of option writing on individual equities or broader market indicies. We would be remiss if we didn’t point out that our gross yield is now about 3 times the yield of 10-year US Treasuries, a divergence we have never seen before. Our yield has been growing, and we will work to help ensure it will continue. However, the bond yield, by definition, will never grow. Destra High Dividend Strategy Fund Inception Date: August 10, 2011 Share Class Life of Fund A at NAV A With Load -4.90 I at NAV S&P 500 Index -3.16 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Destra High Dividend S&P 500 # of Holdings 21 Price/Earnings Ratio Wtd. Avg. Market Cap (%B) American Depository Receipts 19% Master Limited Partnerships 19.8% REITs 5.5% Per the prospectus, the High Divided Strategy Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.70% and 1.42% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through December 31, 2013, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% and 1.32% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% and 1.32% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. 14 Top Ten Holdings: Ticker % of Fund NISOURCE INC NI 5.35% ENTERPRISE PRODUCTS EPD 5.03% ABBOTT LABS ABT 4.66% KINDER MORGAN ENERGY KMP 4.62% AMERICAN WATER WORKS CO AWK 4.48% ENERGY TRANSFER ETP 4.41% NATIONAL GRID PLC-SP ADR NGG 3.24% GLAXOSMITHKLINE PLC ADR GSK 3.20% JOHNSON & JOHNSON JNJ 3.15% INTEL CORP INTC 3.13% Industry Sectors Weight Consumer Discretionary 1.12% Consumer Staples 2.02% Energy 30.11% Financials 9.72% Health Care 18.85% MLPs 19.80% Industrials 1.56% Technology 6.76% Basic Materials 3.48% Telecommunication Services 10.42% Cash 1.07% Utilities 14.89% Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 15 Destra Funds Risk Disclosures This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statement involve risks and uncertainties. Because these forward-looking statement are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio manager or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Destra L-Series Funds Some important risks of the L-Series Funds are: Market Risk/Smaller Company Risk: The market values of securities owned by the Fund may decline, at times sharply and unpredictably, due to declines in the overall stock or other financial markets and therefore the value of Fund shares will fluctuate. Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations. In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. You may lose some or all of your investment in this Fund. Non-U.S. Investment Risk: Non-U.S. companies or U.S. companies with significant non-U.S. operations may be subject to risks that may include, among other things, regulatory, political, social, and economic developments abroad; different legal, regulatory, and tax environments; less liquidity and greater volatility; a lack of uniform accounting, auditing, and financial reporting standards; and increased price volatility. Currency Risk: Changes in currency exchange rates may affect the Fund’s net asset value, the value of dividends and interest earned, and gains and losses realized on the sale of securities. Value Stocks Risk: Value stocks are subject to the risk that the market may never realize their intrinsic value or that their prices may go down. Liquidity Risk: From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. Securities Selection Risk: Securities selected by the sub-advisor for the Fund may not perform to expectations. Investment Risk: When you sell your shares of the Fund, they could be worth less than what you paid for them. Destra High Dividend Strategy Fund Some important risks of the High Dividend Strategy Fund are: Equity Securities Risk: Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk: Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. Non-U.S. Investment Risk: Non-U.S. companies or U.S. companies with significant non-U.S. operations may be subject to risks in addition to those of companies that principally operate in the United States. This increased risk is a result of, among other things, regulatory, political, social and economic developments abroad; different legal, regulatory and tax environments; less liquidity and greater volatility; a lack of uniform accounting, auditing and financial reporting standards; and increased price volatility. Currency Risk: Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk: Units of master limited partnerships (“MLPs”) involve certain risks, which differ from investments in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. Convertible Securities Risk: The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common 16 stock. Market Risk and Selection Risk: Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Derivatives Risk: The use of derivatives entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Smaller Company Risk: Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies. Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations. In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. 17 Overview of Fund Expenses — As of September 30, 2011 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid through 9/30/11” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Beginning Ending Expense Ratios Expenses Account Account During the Paid Value Value Period 4/1/11 through 3/31/11 9/30/11 to 9/30/11 to 9/30/11† Destra Global L-Series Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Global L-Series Fund Class I Actual % Hypothetical (5% return before expenses) % Destra International L-Series Fund Class A Actual % Hypothetical (5% return before expenses) % Destra International L-Series Fund Class I Actual % Hypothetical (5% return before expenses) % Destra US All Cap L-Series Fund Class A Actual % Hypothetical (5% return before expenses) % Destra US All Cap L-Series Fund Class I Actual % Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class A* Actual % †† Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class I* Actual % †† Hypothetical (5% return before expenses) % * The Fund commenced operations on August 10, 2011. † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 183/365 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six-month period and not the shorter actual period shown above. †† Expenses are calculated using each Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 51/365 (to reflect commencement of operations). 18 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number of Shares Description Fair Value Long-Term Investments – 97.3% Common Stocks – 97.3% Argentina - 0.5% Pampa Energia SA, ADR $ 4,666 YPF Sociedad Anonima, ADR Austria – 1.3% EVN AG 27 Lenzing AG 19 Mayr-Melnhof Karton AG 65 Oesterreichische Post AG OMV AG Raiffeisen Bank International AG Voestalpine AG Belgium – 1.6% 2 Banque Nationale de Belgique Belgacom SA 98 Delhaize Group Dexia SA* Elia System Operator SA NV 51 Mobistar SA 22 Sofina SA Bermuda – 0.7% Arch Capital Group Ltd.* Brookfield Infrastructure Partners LP Catlin Group Ltd Hiscox Ltd Lancashire Holdings Ltd 46 Signet Jewelers Ltd.* 70 Validus Holdings Ltd Brazil – 0.3% Brasil Telecom SA, ADR 37 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Canada – 6.6% 24 Agrium, Inc. BCE, Inc Brookfield Asset Management, Inc. - Class A Canadian Imperial Bank of Commerce Canadian Pacific Railway Ltd CGI Group, Inc. - Class A* 65 Gildan Activewear, Inc. Kinross Gold Corp Magna International, Inc. Manulife Financial Corp Number of Shares Description Fair Value Canada - (continued) Rogers Communications, Inc. - Class B $ 13,889 Shaw Communications, Inc. - Class B 94 Silver Standard Resources, Inc.* Sun Life Financial, Inc TransCanada Corp Finland – 0.8% 89 Fiskars Corp Fortum OYJ France – 5.4% 76 Aeroports de Paris 22 Bollore Christian Dior SA 41 Ciments Francais SA CNP Assurances 25 Colas SA 55 CIC 8 Dassault Aviation SA 72 Eiffage SA 19 Eramet 16 Esso Ste Anonyme Francaise 43 Euler Hermes SA Eutelsat Communications 8 Financiere de l’Odet 43 Iliad SA 70 Imerys SA JC Decaux SA* Metropole Television SA Natixis PagesJaunes Groupe 68 Plastic Omnium SA Rexel SA 41 Societe BIC SA Sodexo 8 Somfy SA 43 SA des Ciments Vicat 62 Wendel Gabon – 0.1% 5 Total Gabon Germany – 1.5% 70 Aurubis AG 87 Axel Springer AG Commerzbank AG* 70 Fraport AG 46 Generali Deutschland Holding AG 72 MVV Energie AG 8 Rational AG The accompanying notes are an integral part of financial statements. 19 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Germany - (continued) 35 SMA Solar Technology AG $ 1,815 87 Wuestenrot & Wuerttembergische AG Greece – 0.5% Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA OPAP SA Public Power Corp. SA Guernsey – 0.2% Resolution Ltd Ireland – 0.4% 83 Covidien PLC 78 DCC PLC 57 Ingersoll-Rand PLC 76 Ryanair Holdings PLC, ADR* Italy – 0.3% ACEA SpA Banca Popolare dell’Emilia Romagna Scrl Banca Popolare di Sondrio Scrl Societa Iniziative Autostradali e Servizi SpA Japan – 14.4% AEON Mall Co., Ltd Arnest One Corp 2 Bic Camera, Inc Brother Industries Ltd 2 Central Japan Railway Co Century Tokyo Leasing Corp Chugai Pharmaceutical Co., Ltd Cosmo Oil Co., Ltd DENSO Corp 2 eAccess Ltd EDION Corp Heiwa Corp Honda Motor Co., Ltd 87 Honda Motor Co., Ltd., ADR Hulic Co., Ltd ITOCHU Corp 8 Jupiter Telecommunications Co., Ltd JX Holdings, Inc The Kansai Electric Power Co., Inc 2 KDDI Corp Kewpie Corp Mitsubishi Corp Mitsubishi Tanabe Pharma Corp. Number of Shares Description Fair Value Japan - (continued) 90 Mitsubishi UFJ Lease & Finance Co., Ltd $ 3,595 Mitsui & Co., Ltd Nagase & Co., Ltd The Nishi-Nippon City Bank Ltd Nomura Research Institute Ltd 11 NTT DOCOMO, Inc 2 PGM Holdings K.K Sapporo Hokuyo Holdings, Inc Sony Financial Holdings, Inc Sumitomo Corp Sumitomo Mitsui Trust Holdings, Inc Takeda Pharmaceutical Co., Ltd Tokai Rubber Industries Ltd Tokyu Corp TonenGeneral Sekiyu K.K Toyota Industries Corp Toyota Tsusho Corp 20 USS Co., Ltd 51 Yahoo Japan Corp Luxembourg – 0.5% RTL Group Mauritius – 0.1% Essar Energy PLC* Mexico – 0.4% Fresnillo PLC Telefonos de Mexico SAB de CV – Class L, ADR Netherlands – 1.5% CNH Global NV* 95 Delta Lloyd NV Heineken Holding NV 16 Hunter Douglas NV Royal Dutch Shell PLC, ADR Panama – 0.1% 41 Copa Holdings SA - Class A Peru – 0.1% Hochschild Mining PLC Philippines – 0.1% 43 Philippine Long Distance Telephone Co., ADR Portugal – 1.9% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR - Cimentos de Portugal, SGPS SA The accompanying notes are an integral part of financial statements. 20 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Portugal - (continued) EDP - Energias de Portugal SA $ 12,418 Portucel - Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA Singapore – 0.2% Flextronics International Ltd.* South Korea – 0.2% 62 POSCO, ADR Spain – 3.1% ACS, Actividades de Construccion y Servicios SA Banco Espanol de Credito SA 2 Construcciones y Auxiliar de Ferrocarriles SA 92 Corporacion Financiera Alba SA CaixaBank Ferrovial SA Grupo Catalana Occidente SA Mapfre SA 51 Prosegur, Compania de Seguridad SA Zardoya Otis SA Switzerland – 1.9% ACE Ltd 72 Allied World Assurance Co. Holdings Ltd Ferrexpo PLC Garmin Ltd 48 Novartis AG, ADR TE Connectivity Ltd 78 Tyco International Ltd Taiwan - 0.1% Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates – 0.2% Dragon Oil PLC United Kingdom – 5.4% Aberdeen Asset Management PLC African Barrick Gold Ltd Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC 24 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Number of Shares Description Fair Value United Kingdom - (continued) Capital & Counties Properties PLC $ 1,146 Carillion PLC Carphone Warehouse Group PLC Centrica PLC 78 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC 65 GlaxoSmithKline PLC, ADR Hammerson PLC Hargreaves Lansdown PLC Homeserve PLC Imperial Tobacco Group PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Kazakhmys PLC Melrose PLC Millennium & Copthorne Hotels PLC Misys PLC* National Grid PLC 62 New World Resources PLC - Class A Northumbrian Water Group PLC Pennon Group PLC Prudential PLC Scottish & Southern Energy PLC Shaftesbury PLC Songbird Estates PLC* 46 Spectris PLC Sports Direct International PLC* Stagecoach Group PLC Standard Life PLC Unilever PLC Vodafone Group PLC, ADR Willis Group Holdings PLC United States – 46.9% Activision Blizzard, Inc 81 Aecom Technology Corp.* Aetna, Inc Aflac, Inc 59 Agilent Technologies, Inc.* 51 AGL Resources, Inc Air Products & Chemicals, Inc 41 Alaska Air Group, Inc.* 8 Alleghany Corp.* 48 Allergan, Inc 46 Alliance Holdings GP LP 78 Alliant Energy Corp 33 Alliant Techsystems, Inc The accompanying notes are an integral part of financial statements. 21 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value United States - (continued) 76 The Allstate Corp $ 1,800 Ameren Corp American Capital Ltd.* American Electric Power Co., Inc American Financial Group, Inc 24 American National Insurance Co Ameriprise Financial, Inc 70 AMETEK, Inc Amkor Technology, Inc.* 48 Aon Corp Applied Materials, Inc 41 AptarGroup, Inc Archer-Daniels-Midland Co Ares Capital Corp Arrow Electronics, Inc.* Assurant, Inc 83 Automatic Data Processing, Inc 5 AutoZone, Inc.* Avnet, Inc.* AVX Corp Ball Corp The Bank of New York Mellon Corp BB&T Corp Becton, Dickinson and Co 41 Bed Bath & Beyond, Inc.* 65 Best Buy Co., Inc 37 Biogen Idec, Inc.* 19 BlackRock, Inc. Boardwalk Pipeline Partners LP 57 BOK Financial Corp Brookfield Office Properties, Inc 48 Brown-Forman Corp. - Class B Bunge Ltd 51 Cabot Corp Capital One Financial Corp 59 Cardinal Health, Inc 51 Celgene Corp.* 98 CenturyLink, Inc The Charles Schwab Corp. 98 The Chubb Corp 83 CIGNA Corp 94 Cincinnati Financial Corp 11 CME Group, Inc CNA Financial Corp CNO Financial Group, Inc.* 51 Commerce Bancshares, Inc Computer Sciences Corp Consolidated Edison, Inc Constellation Brands, Inc. - Class A* Corning, Inc Number of Shares Description Fair Value United States - (continued) Coventry Health Care, Inc.* $ 4,581 22 Credit Acceptance Corp.* CSX Corp Dell, Inc.* Discover Financial Services Dollar General Corp.* Dominion Resources, Inc 35 Donaldson Co., Inc 30 Dover Corp 48 DST Systems, Inc Duke Energy Corp 57 Eaton Corp 37 Ecolab, Inc Edison International El Paso Pipeline Partners LP 43 Energen Corp 76 Energy Transfer Equity LP Entergy Corp 30 Erie Indemnity Co. - Class A Exelon Corp 89 Express Scripts, Inc.* Federal-Mogul Corp.* 51 FedEx Corp Fidelity National Financial, Inc. - Class A FirstEnergy Corp Forest Laboratories, Inc.* Franklin Resources, Inc General Dynamics Corp General Mills, Inc 78 Genuine Parts Co 51 H.J. Heinz Co Harris Corp The Hartford Financial Services Group, Inc 94 HCC Insurance Holdings, Inc HealthSouth Corp.* 41 Henry Schein, Inc.* Hess Corp Hormel Foods Corp 35 Hubbell, Inc. - Class B Humana, Inc Icahn Enterprises LP 83 Illinois Tool Works, Inc 48 Ingram Micro, Inc. - Class A* 72 International Paper Co 62 Jarden Corp 98 Jefferies Group, Inc 62 The JM Smucker Co 37 John Wiley & Sons, Inc. - Class A Johnson Controls, Inc 62 Kellogg Co 70 Kemper Corp Kimberly-Clark Corp The accompanying notes are an integral part of financial statements. 22 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value United States - (continued) 37 Kinder Morgan Energy Partners LP $ 2,530 37 Kinetic Concepts, Inc.* KKR Financial Holdings LLC The Kroger Co 87 L-3 Communications Holdings, Inc. 78 Lear Corp Leucadia National Corp Liberty Interactive Corp. - Class A* Liberty Media Corp. - Liberty Capital - Class A* Lockheed Martin Corp Loews Corp 62 Loral Space & Communications, Inc.* 24 Lorillard, Inc Lowe’s Cos., Inc 68 Magellan Midstream Partners LP 8 Markel Corp.* Marsh & McLennan Cos., Inc 62 McCormick & Co., Inc The McGraw-Hill Cos., Inc 41 McKesson Corp MDU Resources Group, Inc 33 Mead Johnson Nutrition Co. 68 Medco Health Solutions, Inc.* Molson Coors Brewing Co. - Class B 30 Murphy Oil Corp 70 National Oilwell Varco, Inc 68 Natural Resource Partners LP 81 Newmont Mining Corp News Corp. - Class A NextEra Energy, Inc 59 Norfolk Southern Corp Northrop Grumman Corp 35 NuStar Energy LP Och-Ziff Capital Management Group - Class A 57 OGE Energy Corp 46 Omnicom Group, Inc 76 ONEOK Partners LP Oshkosh Corp.* 27 Parker Hannifin Corp 68 PG&E Corp 72 lains All American Pipeline LP PNC Financial Services Group, Inc 24 PPG Industries, Inc 94 PPL Corp 22 Precision Castparts Corp 33 ProAssurance Corp The Progressive Corp 81 Protective Life Corp Number of Shares Description Fair Value United States - (continued) Prudential Financial, Inc $ 14,902 Public Service Enterprise Group, Inc 76 Raymond James Financial, Inc Raytheon Co 92 Reinsurance Group of America, Inc. Reynolds American, Inc 22 Rockwell Automation, Inc SAIC, Inc.* 62 Sauer-Danfoss, Inc.* 83 SCANA Corp 2 Seaboard Corp 22 SEACOR Holdings, Inc 87 SEI Investments Co Sempra Energy 51 Sigma-Aldrich Corp SLM Corp Smithfield Foods, Inc.* 70 Sonoco Products Co Spectra Energy Corp 51 St. Jude Medical, Inc 70 Starbucks Corp State Street Corp Stryker Corp 24 Sunoco Logistics Partners LP Symetra Financial Corp 98 Sysco Corp 37 T. Rowe Price Group, Inc 16 Terra Nitrogen Co. LP 65 The TJX Cos., Inc 65 Thermo Fisher Scientific, Inc.* Thomson Reuters Corp 57 Time Warner Cable, Inc. 81 Torchmark Corp The Travelers Cos., Inc TRW Automotive Holdings Corp.* Tyson Foods, Inc. - Class A 81 UGI Corp Unum Group Viacom, Inc. - Class B W.R. Berkley Corp 78 Waste Management, Inc WellPoint, Inc Western Union Co 57 Westlake Chemical Corp Williams Partners LP Wisconsin Energy Corp Xcel Energy, Inc Xerox Corp 78 Yum! Brands, Inc Total Common Stocks – 97.3% (Cost $2,444,031) The accompanying notes are an integral part of financial statements. 23 DESTRA GLOBAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Investment Companies - 0.0%† Guernsey - 0.0%† Genesis Emerging Markets Fund Ltd.* (Cost $1,247) $ 1,095 Rights - 0.0%† Spain - 0.0%† Caixabank* (Cost $0) Total Long-Term Investments – 97.3% (Cost $2,445,278) Money Market Mutual Funds – 2.7% United States – 2.7% Fidelity Institutional Money Market Prime, 0.07% (a) (Cost $61,728) Total Investments – 100.0% (Cost $2,507,006) Liabilities in excess of other Assets - 0.0%† Net Assets - 100.0% $ 2,290,083 % of Summary by Industry Fair Value Net Assets Automobiles & Components $ 60,942 2.7% Banks 6.0 Capital Goods 10.6 Commercial & Professional Services 0.4 Consumer Durables & Apparel 1.4 Consumer Services 0.9 Diversified Financials 6.1 Energy 8.4 Food & Staples Retailing 0.6 Food Beverage & Tobacco 4.5 Health Care Equipment & Services 4.0 Household & Personal Products 0.7 Insurance 10.7 Materials 4.1 Media 4.4 Pharmaceuticals, Biotechnology & Life Sciences 2.3 Real Estate 1.7 Retailing 1.6 Semiconductors & Semiconductor Equipment 0.3 Software &Services 1.9 Technology Hardware & Equipment 2.5 Telecommunication Services 6.4 Transportation 3.3 Utilities 11.7 Investment Companies 0.1 Rights 0.0† Money Market Mutual Funds 2.7 Total Investments 100.0 Liabilities in excess of other Assets 0.0† Net Assets 100.0% ADR – American Depositary Receipt AG – Stock Corporation GP – General Partnership LP – Limited Partnership NV – Publicly Traded Company OYJ – Publicly Traded Company PLC – Public Limited Company SA – Corporation SAB de CV – Variable Capital Company SGPS – Holding Enterprise SpA – Limited Share Company * - Non-income producing security. † - Less than 0.05%. (a) - Interest rate shown reflects yield as of September 30, 2011. The accompanying notes are an integral part of financial statements. 24 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number of Shares Description Fair Value Long-Term Investments - 95.0% Common Stocks – 94.9% Argentina – 0.6% Pampa Energia SA, ADR $ 5,579 YPF Sociedad Anonima, ADR Austria – 3.1% EVN AG 65 Lenzing AG 44 Mayr-Melnhof Karton AG Oesterreichische Post AG OMV AG Raiffeisen Bank International AG Voestalpine AG Belgium – 3.4% 3 Banque Nationale de Belgique Belgacom SA Delhaize Group Dexia SA* Elia System Operator SA NV Mobistar SA 61 Sofina SA Bermuda – 1.4% Arch Capital Group Ltd.* Brookfield Infrastructure Partners LP Catlin Group Ltd Hiscox Ltd Lancashire Holdings Ltd 56 Signet Jewelers Ltd.* 94 Validus Holdings Ltd Brazil – 0.4% Brasil Telecom SA, ADR 46 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Canada – 7.6% 29 Agrium, Inc BCE, Inc Brookfield Asset Management, Inc. - Class A Canadian Imperial Bank of Commerce Canadian Pacific Railway Ltd CGI Group, Inc. - Class A* 76 Gildan Activewear, Inc. Kinross Gold Corp Magna International, Inc. Manulife Financial Corp Number of Shares Description Fair Value Canada - (continued) Rogers Communications, Inc. - Class B $ 16,523 Shaw Communications, Inc. - Class B Silver Standard Resources, Inc.* Sun Life Financial, Inc TransCanada Corp Finland – 1.9% Fiskars Corp Fortum OYJ France – 12.3% Aeroports de Paris 52 Bollore Christian Dior SA Ciments Francais SA CNP Assurances 61 Colas SA CIC 20 Dassault Aviation SA Eiffage SA 46 Eramet 41 Esso Ste Anonyme Francaise Euler Hermes SA Eutelsat Communications 17 Financiere de l’Odet Iliad SA Imerys SA JC Decaux SA* Metropole Television SA Natixis PagesJaunes Groupe Plastic Omnium SA Rexel SA 94 Societe BIC SA Sodexo 20 Somfy SA SA des Ciments Vicat Wendel Gabon – 0.2% 11 Total Gabon Germany – 3.4% Aurubis AG Axel Springer AG Commerzbank AG* Fraport AG Generali Deutschland Holding AG MVV Energie AG 20 Rational AG The accompanying notes are an integral part of financial statements. 25 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Germany - (continued) 82 SMA Solar Technology AG $ 4,253 Wuestenrot & Wuerttembergische AG Greece – 1.2% Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA OPAP SA Public Power Corp. SA Guernsey – 0.6% Resolution Ltd Ireland – 0.5% Covidien PLC DCC PLC 65 Ingersoll-Rand PLC 87 Ryanair Holdings PLC, ADR* Italy – 0.8% ACEA SpA Banca Popolare dell’Emilia Romagna Scrl Banca Popolare di Sondrio Scrl Societa Iniziative Autostradali e Servizi SpA Japan – 24.2% AEON Mall Co., Ltd Arnest One Corp Benesse Holdings, Inc 3 Bic Camera, Inc Brother Industries Ltd 3 Central Japan Railway Co Century Tokyo Leasing Corp Chugai Pharmaceutical Co., Ltd Cosmo Oil Co., Ltd Daiichikosho Co., Ltd DENSO Corp 6 eAccess Ltd EDION Corp Fuji Machine Manufacturing Co., Ltd Heiwa Corp Hisamitsu Pharmaceutical Co., Inc Honda Motor Co., Ltd., ADR Honda Motor Co., Ltd. Hulic Co., Ltd ITOCHU Corp Izumi Co., Ltd 15 Jupiter Telecommunications Co., Ltd Number of Shares Description Fair Value Japan - (continued) JX Holdings, Inc $ 22,465 The Kansai Electric Power Co., Inc. 3 KDDI Corp Kewpie Corp Maruichi Steel Tube Ltd Megmilk Snow Brand Co., Ltd Mitsubishi Corp Mitsubishi Tanabe Pharma Corp Mitsubishi UFJ Lease & Finance Co., Ltd Mitsui & Co., Ltd Nagase & Co., Ltd The Nishi-Nippon City Bank Ltd Nissin Foods Holdings Co., Ltd Nomura Research Institute Ltd 15 NTT DOCOMO, Inc Ono Pharmaceutical Co., Ltd Oracle Corp. Japan 6 PGM Holdings K.K Sankyo Co., Ltd Santen Pharmaceutical Co., Ltd Sapporo Hokuyo Holdings, Inc 3 Seven Bank Ltd Sony Financial Holdings, Inc Sumitomo Corp Sumitomo Mitsui Trust Holdings, Inc Takata Corp Takeda Pharmaceutical Co., Ltd Tokai Rubber Industries Ltd Tokyu Corp TonenGeneral Sekiyu K.K Toyota Auto Body Co., Ltd Toyota Industries Corp Toyota Tsusho Corp TS TECH Co., Ltd 50 USS Co., Ltd 76 Yahoo Japan Corp Luxembourg – 1.2% RTL Group Mauritius – 0.2% Essar Energy PLC* Mexico – 0.9% Fresnillo PLC Telefonos de Mexico SAB de CV – Class L, ADR The accompanying notes are an integral part of financial statements. 26 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Netherlands – 2.0% CNH Global NV* $ 5,983 Delta Lloyd NV Heineken Holding NV 37 Hunter Douglas NV Royal Dutch Shell PLC, ADR Panama – 0.1% 50 Copa Holdings SA - Class A Peru – 0.2% Hochschild Mining PLC Philippines – 0.1% 52 Philippine Long Distance Telephone Co., ADR Portugal – 4.2% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR - Cimentos de Portugal, SGPS SA EDP - Energias de Portugal SA Portucel - Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA Singapore – 0.2% Flextronics International Ltd.* South Korea – 0.2% 74 POSCO, ADR Spain – 7.2% ACS, Actividades de Construccion y Servicios SA Banco Espanol de Credito SA 9 Construcciones y Auxiliar de Ferrocarriles SA Corporacion Financiera Alba SA CaixaBank Ferrovial SA Grupo Catalana Occidente SA Mapfre SA Prosegur Compania de Seguridad SA Zardoya Otis SA Switzerland – 2.4% ACE Ltd 94 Allied World Assurance Co. Holdings Ltd Ferrexpo PLC Garmin Ltd 61 Novartis AG, ADR TE Connectivity Ltd 91 Tyco International Ltd Number of Shares Description Fair Value Taiwan – 0.1% Taiwan Semiconductor Manufacturing Co., Ltd., ADR $ 2,583 United Arab Emirates – 0.4% Dragon Oil PLC United Kingdom – 13.9% Aberdeen Asset Management PLC African Barrick Gold Ltd Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC 29 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Capital & Counties Properties PLC Carillion PLC Carphone Warehouse Group PLC Centrica PLC 91 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC 76 GlaxoSmithKline PLC, ADR Hammerson PLC Hargreaves Lansdown PLC Homeserve PLC Imperial Tobacco Group PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Kazakhmys PLC Melrose PLC Millennium & Copthorne Hotels PLC Misys PLC* National Grid PLC New World Resources PLC - Class A Northumbrian Water Group PLC Pennon Group PLC Prudential PLC Scottish & Southern Energy PLC Shaftesbury PLC Songbird Estates PLC* Spectris PLC Sports Direct International PLC* Stagecoach Group PLC Standard Life PLC The accompanying notes are an integral part of financial statements. 27 DESTRA INTERNATIONAL L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value United Kingdom - (continued) Unilever PLC $ 17,492 Vodafone Group PLC, ADR Willis Group Holdings PLC Total Common Stocks – 94.9% (Cost $2,575,607) Investment Companies - 0.1% Guernsey - 0.1% Genesis Emerging Markets Fund Ltd.* (Cost $3,901) Rights - 0.0%† Spain - 0.0%† CaixaBank* (Cost $0) Total Long-Term Investments- 95.0% (Cost $2,579,508) Money Market Mutual Funds - 4.7% United States - 4.7% Fidelity Institutional Money Market Prime, 0.07% (a) (Cost $112,852) Total Investments - 99.7% (Cost $2,692,360) Other Assets in excess of Liabilities – 0.3% Net Assets - 100.0% $ 2,425,618 % of Summary by Industry Fair Value Net Assets Automobiles & Components $ 73,670 3.0% Banks 9.7 Capital Goods 11.4 Commercial & Professional Services 0.7 Consumer Durables & Apparel 2.8 Consumer Services 1.8 Diversified Financials 2.2 Energy 7.0 Food & Staples Retailing 1.1 Food Beverage & Tobacco 3.6 Health Care Equipment & Services 0.2 Insurance 9.0 Materials 6.1 Media 4.5 Pharmaceuticals, Biotechnology & Life Sciences 3.5 Real Estate 2.1 Retailing 0.8 Semiconductors & Semiconductor Equipment 0.3 Software & Services 1.9 Technology Hardware & Equipment 1.0 Telecommunication Services 9.5 Transportation 4.6 Utilities 8.2 Investment Companies 0.1 Rights 0.0† Money Market Mutual Funds 4.6 Total Investments 99.7 Other Assets in excess of Liabilities 0.3 Net Assets 100.0% ADR - American Depositary Receipt AG - Stock Corporation LP - Limited Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Public Traded Company SGPS – Holding Enterprise SpA - Limited Share Company ETF - Exchange Traded Fund * - Non-income producing security. † - Less than 0.05%. (a) - Interest rate shown reflects yield as of September 30, 2011. The accompanying notes are an integral part of financial statements. 28 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number of Shares Description Fair Value Common Stocks - 98.7% Automobiles & Components – 1.8% 85 Federal-Mogul Corp.* $ 1,254 56 Honda Motor Co., Ltd., ADR (Japan) Icahn Enterprises LP 93 Johnson Controls, Inc 65 Lear Corp Magna International, Inc. (Canada) 99 TRW Automotive Holdings Corp.* Banks – 3.1% 77 BB&T Corp 41 BOK Financial Corp Canadian Imperial Bank of Commerce (Canada) 38 Commerce Bancshares, Inc PNC Financial Services Group, Inc. Capital Goods – 8.3% 67 Aecom Technology Corp.* 27 Alliant Techsystems, Inc 57 AMETEK, Inc CNH Global NV* (Netherlands) 31 Donaldson Co., Inc 26 Dover Corp 48 Eaton Corp General Dynamics Corp 30 Hubbell, Inc. - Class B 70 Illinois Tool Works, Inc 36 Ingersoll-Rand PLC (Ireland) 72 L-3 Communications Holdings, Inc Lockheed Martin Corp Northrop Grumman Corp Oshkosh Corp.* 22 Parker Hannifin Corp 20 Precision Castparts Corp Raytheon Co 20 Rockwell Automation, Inc 52 Sauer-Danfoss, Inc.* 1 Seaboard Corp 51 Tyco International Ltd. (Switzerland) Commercial & Professional Services – 0.2% 67 Waste Management, Inc Consumer Durables & Apparel – 0.5% 84 Garmin Ltd. (Switzerland) 42 Gildan Activewear, Inc. (Canada) 51 Jarden Corp Number of Shares Description Fair Value Consumer Services – 0.5% 58 Starbucks Corp $ 2,163 65 Yum! Brands, Inc Diversified Financials – 7.9% American Capital Ltd.* Ameriprise Financial, Inc Ares Capital Corp The Bank of New York Mellon Corp 16 BlackRock, Inc Capital One Financial Corp 85 The Charles Schwab Corp 7 CME Group, Inc 17 Credit Acceptance Corp.* Discover Financial Services 87 Franklin Resources, Inc 72 Jefferies Group, Inc KKR Financial Holdings LLC Leucadia National Corp Och-Ziff Capital Management Group - Class A 57 Raymond James Financial, Inc 64 SEI Investments Co SLM Corp State Street Corp 29 T. Rowe Price Group, Inc Energy – 8.8% 40 Alliance Holdings GP LP Boardwalk Pipeline Partners LP 89 El Paso Pipeline Partners LP 36 Energen Corp 62 Energy Transfer Equity LP Hess Corp 31 Kinder Morgan Energy Partners LP 55 Magellan Midstream Partners LP 26 Murphy Oil Corp 58 National Oilwell Varco, Inc 56 Natural Resource Partners LP 31 NuStar Energy LP 67 ONEOK Partners LP 59 Plains All American Pipeline LP Royal Dutch Shell PLC, ADR (Netherlands) 20 SEACOR Holdings, Inc Spectra Energy Corp 21 Sunoco Logistics Partners LP TransCanada Corp. (Canada) Williams Partners LP YPF Sociedad Anonima, ADR (Argentina) The accompanying notes are an integral part of financial statements. 29 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Food & Staples Retailing – 0.3% 83 The Kroger Co $ 1,823 80 Sysco Corp Food Beverage & Tobacco – 6.0% 88 Archer-Daniels-Midland Co 17 British American Tobacco PLC, ADR (United Kingdom) 41 Brown-Forman Corp. - Class B 88 Bunge Ltd Constellation Brands, Inc. - Class A* 51 Diageo PLC, ADR (United Kingdom) 89 General Mills, Inc 45 H.J. Heinz Co Hormel Foods Corp 52 The JM Smucker Co 51 Kellogg Co 20 Lorillard, Inc 51 McCormick & Co., Inc 29 Mead Johnson Nutrition Co Molson Coors Brewing Co. - Class B Reynolds American, Inc Smithfield Foods, Inc.* Tyson Foods, Inc. - Class A Health Care Equipment & Services – 7.3% Aetna, Inc 97 Becton, Dickinson and Co 49 Cardinal Health, Inc CIGNA Corp Coventry Health Care, Inc.* 55 Covidien PLC (Ireland) 74 Express Scripts, Inc.* HealthSouth Corp.* 35 Henry Schein, Inc.* Humana, Inc 32 Kinetic Concepts, Inc.* 35 McKesson Corp 55 Medco Health Solutions, Inc.* 45 St. Jude Medical, Inc Stryker Corp WellPoint, Inc Household & Personal Products – 1.2% Kimberly-Clark Corp Insurance – 12.7% ACE Ltd. (Switzerland) Aflac, Inc 4 Alleghany Corp.* 42 Allied World Assurance Co. Holdings Ltd. (Switzerland) 58 The Allstate Corp Number of Shares Description Fair Value Insurance - (continued) 96 American Financial Group, Inc $ 2,983 18 American National Insurance Co. 37 Aon Corp 87 Arch Capital Group Ltd.* (Bermuda) 74 Assurant, Inc The Chubb Corp 69 Cincinnati Financial Corp CNA Financial Corp CNO Financial Group, Inc.* 22 Erie Indemnity Co. - Class A Fidelity National Financial, Inc. - Class A The Hartford Financial Services Group, Inc 68 HCC Insurance Holdings, Inc 54 Kemper Corp Loews Corp 81 Manulife Financial Corp. (Canada) 4 Markel Corp.* Marsh & McLennan Cos., Inc 25 ProAssurance Corp The Progressive Corp 59 Protective Life Corp Prudential Financial, Inc 66 Reinsurance Group of America, Inc Sun Life Financial, Inc. (Canada) Symetra Financial Corp 58 Torchmark Corp The Travelers Cos., Inc Unum Group 41 Validus Holdings Ltd. (Bermuda) 86 W.R. Berkley Corp 60 Willis Group Holdings PLC (United Kingdom) Materials – 3.2% 17 Agrium, Inc. (Canada) 85 Air Products & Chemicals, Inc 35 AptarGroup, Inc 90 Ball Corp 43 Cabot Corp 32 Ecolab, Inc 60 International Paper Co Kinross Gold Corp. (Canada) 68 Newmont Mining Corp 40 POSCO, ADR (South Korea) 22 PPG Industries, Inc 43 Sigma-Aldrich Corp 62 Silver Standard Resources, Inc.* (Canada) 57 Sonoco Products Co The accompanying notes are an integral part of financial statements. 30 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Materials - (continued) 13 Terra Nitrogen Co., LP $ 1,878 46 Westlake Chemical Corp Media – 4.5% 33 John Wiley & Sons, Inc. - Class A Liberty Media Corp. - Liberty Capital - Class A* The McGraw-Hill Cos., Inc News Corp. - Class A 39 Omnicom Group, Inc Shaw Communications, Inc. - Class B (Canada) Thomson Reuters Corp 48 Time Warner Cable, Inc Viacom, Inc. - Class B Pharmaceuticals, Biotechnology & Life Sciences – 2.1% 49 Agilent Technologies, Inc.* 42 Allergan, Inc 33 Biogen Idec, Inc.* 43 Celgene Corp.* Forest Laboratories, Inc.* 41 GlaxoSmithKline PLC, ADR (United Kingdom) 33 Novartis AG, ADR (Switzerland) 54 Thermo Fisher Scientific, Inc.* Real Estate – 1.5% Brookfield Asset Management, Inc. - Class A (Canada) Brookfield Office Properties, Inc Retailing – 2.4% 6 AutoZone, Inc.* 35 Bed Bath & Beyond, Inc.* 55 Best Buy Co., Inc Dollar General Corp.* 67 Genuine Parts Co Liberty Interactive Corp. - Class A* Lowe’s Cos., Inc 30 Signet Jewelers Ltd.* (Bermuda) 54 The TJX Cos., Inc Semiconductors & Semiconductor Equipment – 0.4% Amkor Technology, Inc.* Applied Materials, Inc Taiwan Semiconductor Manufacturing Co., Ltd., ADR (Taiwan) Software & Services – 1.5% Activision Blizzard, Inc 69 Automatic Data Processing, Inc Number of Shares Description Fair Value Software & Services - (continued) CGI Group, Inc. - Class A* (Canada) $ 2,765 Computer Sciences Corp 42 DST Systems, Inc SAIC, Inc.* 88 Western Union Co Technology Hardware & Equipment – 4.0% 99 Arrow Electronics, Inc.* Avnet, Inc.* AVX Corp Corning, Inc Dell, Inc.* Flextronics International Ltd.* (Singapore) 91 Harris Corp 98 Ingram Micro, Inc. - Class A* 50 Loral Space & Communications, Inc.* TE Connectivity Ltd. (Switzerland) Xerox Corp Telecommunication Services – 4.4% BCE, Inc. (Canada) Brasil Telecom SA, ADR (Brazil) 81 CenturyLink, Inc 29 Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. - Class B (Canada) Telefonos de Mexico SAB de CV - Class L, ADR (Mexico) Vodafone Group PLC, ADR (United Kingdom) Transportation – 1.5% 33 Alaska Air Group, Inc.* 67 Canadian Pacific Railway Ltd. (Canada) 27 Copa Holdings SA - Class A (Panama) CSX Corp 43 FedEx Corp 49 Norfolk Southern Corp 49 Ryanair Holdings PLC, ADR* (Ireland) Utilities – 14.6% 45 AGL Resources, Inc 65 Alliant Energy Corp Ameren Corp American Electric Power Co., Inc 68 Brookfield Infrastructure Partners LP (Bermuda) 25 Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) The accompanying notes are an integral part of financial statements. 31 DESTRA US ALL CAP L-SERIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Utilities - (continued) Consolidated Edison, Inc $ 8,496 Dominion Resources, Inc Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp 95 MDU Resources Group, Inc NextEra Energy, Inc 48 OGE Energy Corp Pampa Energia SA, ADR (Argentina) 55 PG&E Corp 79 PPL Corp Public Service Enterprise Group, Inc 71 SCANA Corp Sempra Energy 68 UGI Corp Wisconsin Energy Corp Xcel Energy, Inc Total Common Stocks (Cost $1,216,666) Money Market Mutual Funds – 2.2% Fidelity Institutional Money Market Prime, 0.07% (a) (Cost $23,830) Total Investments – 100.9% (Cost $1,240,496) Liabilities in excess of other Assets – (0.9)% Net Assets - 100.0% $ 1,097,807 % of Summary by Country Fair Value Net Assets Argentina $ 8,078 0.7% Bermuda 0.6 Brazil 0.5 Canada 8.6 Ireland 0.4 Japan 0.1 Mexico 0.2 Netherlands 1.7 Panama 0.2 Philippines 0.1 Singapore 0.2 South Korea 0.3 Switzerland 2.4 Taiwan 0.1 United Kingdom 1.8 United States 80.8 Money Market Mutual Funds 2.2 Total Investments 100.9 Liabilities in excess of other Assets (0.9) Net Assets 100.0% ADR- American Depositary Receipt AG - Stock Corporation GP - General Partnership LLC – Limited Liability Company LP - Limited Partnership NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Variable Capital Company * - Non-income producing security. (a) - Interest rate shown reflects yield as of September 30, 2011. The accompanying notes are an integral part of financial statements. 32 DESTRA HIGH DIVIDEND STRATEGY FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number of Shares Description Fair Value Common Stocks - 98.9% Banks – 2.5% Bank of Montreal (Canada) $ 12,957 Valley National Bancorp Commercial & Professional Services – 1.5% R.R. Donnelley & Sons Co Energy – 30.1% Energy Transfer Partners LP Enerplus Corp. (Canada) Enterprise Products Partners LP Kinder Morgan Energy Partners LP NuStar Energy LP ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp Statoil ASA, ADR (Norway) The Williams Cos., Inc Food Beverage & Tobacco – 2.0% H.J. Heinz Co Insurance – 1.7% Cincinnati Financial Corp Materials – 3.5% International Paper Co MeadWestvaco Corp Media – 1.1% Cinemark Holdings, Inc Pharmaceuticals, Biotechnology & Life Sciences – 18.9% Abbott Laboratories Bristol-Myers Squibb Co Eli Lilly & Co GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Pfizer, Inc Real Estate – 5.5% Annaly Capital Management, Inc. Digital Realty Trust, Inc HCP, Inc Number of Shares Description Fair Value Semiconductors & Semiconductor Equipment - 6.8% Intel Corp $ 32,080 Maxim Integrated Products, Inc Microchip Technology, Inc Telecommunication Services – 10.4% AT&T, Inc BCE, Inc. (Canada) Telefonica SA, ADR (Spain) Vodafone Group PLC, ADR (United Kingdom) Windstream Corp Utilities – 14.9% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Northeast Utilities Total Investments – 98.9% (Cost $1,017,333) Other Assets in excess of Liabilities - 1.1% Net Assets - 100.0% $ 1,034,759 % of Summary by Country Fair Value Net Assets Bermuda $ 30,531 3.0% Canada 5.1 Norway 2.6 Spain 3.0 United Kingdom 8.2 United States 77.0 Total Investments 98.9% Other Assets in excess of Liabilities 1.1 Net Assets 100.0% ADR – American Depositary Receipt ASA – Stock Company LP – Limited Partnership PLC – Public Limited Company SA – Corporation The accompanying notes are an integral part of financial statements. 33 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2011 Destra Destra Destra Destra High Global International US All Cap Dividend L-Series L-Series L-Series Strategy Fund Fund Fund Fund Assets Investments in securities, at fair value $ Cash — Foreign currency at value† — — Receivables: Due from the advisor Deferred offering costs — — Dividends and interest Foreign tax reclaims — 7 — Prepaid offering costs — — Prepaid expenses 92 92 99 — Total assets Liabilities: Payables: Investments purchased — — Transfer agent fees Legal fees Audit fees Trustees’ fees Offering costs — — Other accrued expenses and liabilities Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized gain on investments and foreign currency transactions 20 Net unrealized appreciation (depreciation) on investments and foreign currency transactions ) ) ) Net Assets $ Investments in Securities at Cost $ † Foreign currency at cost $ $ $
